DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,073,363. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are nearly identical to the claims of the patent but vary slightly. For example, in claim 1 of the patent, the shank has a “shroud” with an opening and in the application, the shank has a “centering shroud” with an opening. The structure claimed in the application is the same as that claimed in the patent with slightly different terminology. Specifically regarding claim 15 of the application, the “stabilizer,” or “shroud” of the patent, does not require the limitation of a tether opening. This renders the claim broader in scope than the patented claim and it would have been a matter of obviousness to omit the opening.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., hereafter Han, US Patent No. 7,360,489.
Regarding claim 15, Han discloses an entangling projectile (10 is a projectile that is broadly, yet reasonably at least capable of use as an entangling projectile) for use with a projectile deployment system, the entangling projectile comprising: a pair of pellets (12 and 14), at least one of the pair of pellets having: a head (28 and 30 in figure 6) with a head outer diameter (figure 6 for example); and a shank (34) with a shank outer diameter, the shank outer diameter being less than the head outer diameter (shown in figure 6); a tether (42) connecting the pair of pellets; and a stabilizer (50), carried by a shank of the at least one of the pair of pellets, the stabilizer being carried by the shank in a location displaced from the head of the pellet (shown in figure 6), with an open space defined adjacent the shank between the stabilizer and the head of the pellet (figures 2 and 6).

Regarding claim 17, Han further discloses the stabilizer includes a plurality of tether openings formed therein (figures 3a and 3b show multiple openings 68)
Regarding claim 18, Han further discloses at least one of the plurality of tether openings includes a V-shaped notch (figures 3A and 3B for example)
Regarding claim 19, Han further discloses the stabilizer is coupled to and extends outwardly from the shank of the pellet (shown in figure 6).
Regarding claim 20, Han further discloses the stabilizer includes an outer diameter substantially equal to the head outer diameter (shown in figure 6 for example)

Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitch et al., hereafter Markowitch, US Patent No. 9,528,802.
Regarding claim 15, Markowitch discloses an entangling projectile (shown in figure 4, the projectile of Marowitch is broadly, yet reasonably a projectile which is at least capable of use as an entangling projectile) for use with a projectile deployment system, the entangling projectile comprising: a pair of pellets (3 and 4 with 5), at least one of the pair of pellets having: a head (4) with a head outer diameter; and a shank (5) with a shank outer diameter, the shank outer diameter being less than the head outer diameter (figure 4); a tether (figure 4) connecting the pair of pellets; and a stabilizer (fins on 5 are used for stabilizing), carried by a shank of the at least one of the pair of pellets, the stabilizer being carried by the shank in a location displaced from the head of the 
Regarding claim 19, Markowitch further discloses the stabilizer is coupled to and extends outwardly from the shank of the pellet (shown in figure 4, the fins extend outward from the shaft 5)
Regarding claim 20, Markowitch further discloses the stabilizer includes an outer diameter substantially equal to the head outer diameter (shown in figure 4, the fins are substantially the same diameter as the head 4)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641